Citation Nr: 1230253	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  11-29 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a fungus skin disorder of the feet.

2.  Entitlement to service connection for a right eye disorder.

3.  Entitlement to service connection for a lung disorder, to include asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to July 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the benefits sought.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a November 2002 rating decision, the RO denied the Veteran's claim of entitlement to service connection for foot fungus (skin disorder); and the Veteran did not file an appeal as to that decision.

2.  None of the additional evidence received since the November 2002 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a fungus skin disorder of the feet, or raises a reasonable possibility of substantiating the claim.

3.  The preponderance of the competent evidence is against a finding that either a right eye disorder or a lung disorder, to include asbestosis, is related to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The November 2002 rating decision that denied service connection for a fungus skin disorder of the feet is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2002).
  
2.  The evidence received since the November 2002 rating decision is not new and material; and the requirements to reopen the Veteran's claim for service connection for a fungus skin disorder of the feet, have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  A right eye disorder was not incurred in or aggravated in service; nor is it proximately due to service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).

4.  A lung disorder, to include asbestosis, was not incurred in or aggravated in service; nor is it proximately due to service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1154(a), 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b). 

In a claim to reopen a previously and finally denied claim, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant. To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Substantially compliant notice was accomplished by a letter sent in August 2010.  

The duty to assist includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Here, the RO has obtained service treatment records, and VA and private treatment records.  The Veteran was afforded VA examination regarding the lung disorder claim, the findings from which are adequate for the purposes of deciding the claim on appeal.  

The Veteran was not afforded VA examination regarding the right eye disorder claim, since as discussed below, the evidence does not indicate a nexus between service and the claimed disability.  Accordingly, VA's duty to provide the Veteran with an examination with regard to this claim was not triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is only warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits).

An examination was not conducted regarding the claim to reopen since new and material evidence has not been submitted.  

Significantly, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA also provided the Veteran with an opportunity to present testimony on appeal at a Board hearing before a Veterans Law Judge but the Veteran declined.  VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II.  Petition to Reopen Claims of Entitlement to Service Connection

In a November 2002 rating decision, the RO denied a claim for service connection for foot fungus, on the basis that the evidence did not show that foot fungus, first diagnosed in October 1998 VA treatment records was related to service.  

The evidence of record at the time consisted of service treatment records, post-service VA and private treatment records and the reports of VA examinations in December 1955 and November 1960.  None of these showed the presence of any foot fungus prior to 1998, and nothing suggested any current foot skin problems were related to service.  

Because the Veteran did not submit a Notice of Disagreement to the November 2002 rating decision denying service connection for foot fungus, that determination became final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2011).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed, unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has determined the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

In August 2010, the Veteran filed an application to reopen his claim of service connection for bilateral foot disorder.  In a January 2011 rating decision the RO denied the claim.  

The evidence added to the claims files since the November 2002 rating decision consists of additional post service VA and private treatment records and lay statements of the Veteran that his claimed foot fungus resulted from sharing of boots with fellow Marines, and being issued second-hand boots.

None of these additional pieces of evidence relate to an unestablished fact necessary to substantiate the claim, which in this case would be competent evidence of an etiological nexus between service and any current fungus skin disorder of the feet.   See 38 C.F.R. § 3.156.  Additional post service evidence of foot skin problems is cumulative, and the Veteran is not shown to possess the medical competence to consider his etiology opinion to be material.  The evidence received since the last final decision on the matter does not raise a reasonable possibility of substantiating the claim, and therefore would not warrant reopening of the claim.

Accordingly, the Board finds that the evidence received after the November 2002 rating decision is not new and material and does not serve to reopen the claim for service connection for a fungus skin disorder of the feet.  Therefore, the Veteran's previously denied claim for service connection for a fungus skin disorder of the feet is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a). 

III.  Merits of the Claims for Service Connection 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection may be established on a secondary basis for a disability, shown to be proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Disorders diagnosed after discharge may still be service connected if all of the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

When all the evidence is assembled, VA is responsible for determining if the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either case, or if a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Right Eye Disorder
 
Service treatment records show that at the March 1953 enlistment examination, the Veteran's distant vision was 20/20 uncorrected in both eyes.  The July 1955 report of medical examination at release from active duty shows that examination of the eyes, pupils, ocular motility, and ophthalmoscopic examination, were all normal.  At that time the Veteran's distant vision was 20/20 uncorrected in both eyes.  Service treatment records do not include any containing evidence of an eye injury or disease.

The report of a December 1955 VA examination contained no complaints referable to an eye disorder.  On examination, eyes were found to be normal and distant vision was 20/20 uncorrected, bilaterally.  The report of a November 1960 VA examination shows no complaints referable to an eye disorder, and no referable findings or diagnosis.

VA treatment records show that beginning in the late 1990s, the Veteran was diagnosed to have various eye disorders, including non proliferative diabetic retinopathy, age-related macular degeneration, compound hyperopic astigmatism with presbyopia, and cataracts.  No competent evidence links any of these findings to service, which had been completed some 40 years earlier.  

The most probative evidence here is the contemporaneously recorded medical records, as they can be taken to be the most accurate reflection of the state of the Veteran's eye health at the time.  These show no eye problems in service, or for decades after service, and fail to link any current problems to service.  The Veteran has offered no plausible contentions linking currently disability with service, apart from incorrectly asserting his visual acuity decreased as between service entrance and service separation.  (In fact, his acuity was 20/20 on each occasion.)  As such, no reasonable basis has been presented to award compensation benefits for any current eye disorder.  

B.  Lung Disorder, to Include Asbestosis

There is no specific statutory guidance with regard to asbestos-related claims.  Nor has the Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities resulting from asbestos exposure.  The date of this amended material is December 13, 2005.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f). 

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).  Thus, inhalation of asbestos fibers is associated with a wide variety of pulmonary symptomatologies, including lung cancer and pleural disease.

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h). 

The Veteran asserts that he has a current pulmonary disability causing shortness of breath as a result of asbestos exposure while serving in the Marine Corp aboard naval vessels.  Service records show that the Veteran travelled to Korea onboard the USNS General W.M. Black, and returned to the United States aboard the USNS Meigs.  

Service treatment records show no indications of complaints or findings referable to injury or disease involving the lungs, except for a June 1955 record showing complaints of pain in the chest and epigastric distress, and stomach belching.  (The Veteran was subsequently service connected for an ulcer.)  At the time of his July 1955 examination for release from active duty, examination of the lungs and chest was normal.

The report of a December 1955 VA examination shows that the Veteran reported  complaints including of pain in the chest and epigastric distress.  On examination, the respiratory system was found to be normal.  Chest X-ray examination showed that the lungs were clear.  The report of a November 1960 VA examination shows no complaints referable to lung disorder except for complaints that his stomach burns and he was hurting in the lower part of his chest.  On X-ray examination of the chest, findings were negative for clinical disease. 

The August 2001 report of a private X-ray examination in July 2001 contains findings that there were: parenchymal abnormalities consistent with pneumuconiosis; no pleural abnormalities consistent with pneumoconiosis; and other abnormalities considered consistent with asbestosis.  

VA treatment records dated from 1998 to December 2010 show findings including that there was no shortness of breath, and that on physical examination the lungs were clear.  These treatment records do not include any relevant findings or diagnosis of a lung disorder.

The report of a December 2011 VA respiratory examination the Veteran reported that he was on board ships while in the Marines, and that water/steam pipes onboard and overhead were constantly dripping.  He believed that he was exposed to asbestos as a result.  The Veteran reported that he had been diagnosed with sleep apnea and used CPAP (continuous positive airway pressure) at home.  After examination, the examiner reported findings including that the Veteran did not have any pertinent physical findings, complications, conditions, signs or symptoms related to any condition or diagnosis.  

The December 2011 VA respiratory examination contains findings from chest X-ray examination, including that the heart size and pulmonary vasculature were within normal limits; there were minimal nonspecific interstitial changes; and no focal infiltrate or effusion was seen.  The X-ray examination report concluded with an impression that there was no acute disease or significant change.

After examination the examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury.  As rationale, the examiner noted in part that the Veteran had been treated by VA since 1998, and there were no pulmonary conditions listed on his problem list, and there are no diagnoses of pulmonary conditions .  Further the Veteran had not been prescribed any pulmonary medications, and a chest X-ray in December 2011 showed no pathology.  The examiner further noted that specifically, there were no pleural plaques, the presence of which would be pathognomonic for asbestos exposure.  Likewise, pulmonary function tests showed normal findings.  

The examiner did note that testing showed there was a non-specific ventilator defect characterized by a mild reduction in diffusion capacity, etiology unknown; however, even if the Veteran had asbestos exposure in service, which the examiner felt was very doubtful for reasons given, any interstitial lung disease with minimally reduced diffusion capacity would have occurred long before the 55 to 60 years that have elapsed. 

On review of the record, the Board finds that the preponderance of the evidence is against a finding that any lung disorder is related to service to specifically include claimed exposure to asbestos.  There are no indications in service treatment records of any injury or disease later linked to a current lung condition.  Although early post-service VA examinations in 1955 show complaints of chest pain, these were only incidental findings not associated with any lung condition.  Rather, the contemporaneous medical evidence suggests that the chest pain was associated with concomitant stomach distress and a gastrointestinal condition.  Further, no abnormal pulmonary findings were made.

Although there is a private X-ray examination report in July 2001 containing findings consistent with pneumuconiosis and with asbestosis, there is no competent evidence linking any current lung condition to service.  The only opinion on the matter of whether there is an etiological nexus between a current lung condition and service, is that of the December 2011 VA examiner.  As discussed above, that examiner opined that the claimed lung condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury.  The examiner provided a well-reasoned rationale for the opinion.  There are no opinions to the contrary.  As such, no reasonable basis has been presented to award compensation benefits for a lung disorder.

C.  Conclusions

There is no claim or evidence to support a finding that any current right eye or lung disorder was either caused or aggravated by a service-connected disability.  Thus there is no basis on which to establish service connection on a secondary basis for a disability proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Also, the issue of the etiology of any claimed right eye or lung condition is beyond the competency of the Veteran as a lay person because it requires medical knowledge and training.  The Board does not question the Veteran's sincerity that he has such disorder that resulted from service.  But the Veteran has not claimed, and contemporaneous treatment records show no complaints indicating any onset in service or a continuity of relevant symptoms following service until many years thereafter.  Absent such lay evidence of complaints of continuity since service, as a lay person, the Veteran is not competent to establish a medical diagnosis or show a medical etiology merely by his own assertions.  Such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (2011) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  

In light of the foregoing, the preponderance of the evidence is against the claims for service connection for a right eye disorder and for a lung disorder to include asbestosis.  Therefore, service connection is denied for a right eye disorder and for a lung disorder to include asbestosis. 


ORDER

New and material evidence not having been received to reopen the previously denied claim for service connection for a fungus skin disorder of the feet, the appeal is denied.  

Service connection for a right eye disorder is denied.

Service connection for lung disorder, to include asbestosis, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


